ALTIMARI, Circuit Judge,
concurring in part and dissenting in part:
I agree wholeheartedly with my colleagues’ concern about the inadequacy of the all-too-typical Anders brief filed in this *107case, and thus I concur in Part II-A of the majority opinion. I disagree, however, with the reversal on the merits, and therefore dissent respectfully from Parts II-B and II-C of their decision.
Judge Sifton rested his denial of Nell’s habeas petition on two grounds. First, he found that the facts underlying Nell’s current ineffective assistance of counsel claim were known to him when he first petitioned for habeas relief, thus rendering his current petition an abuse of the writ. He further concluded that, in any event, Nell failed to allege in this petition that he had advised his trial counsel of his purported residency in the searched apartment, so that trial counsel’s failure to identify the apartment as Nell’s residence could not be considered unreasonable under prevailing norms. Neither conclusion, in my view, can be disturbed without muddying the waters of the law on habeas corpus procedure and on ineffective assistance of counsel claims.
The majority’s reversal on the first ground rests on its rejection of Judge Sifton’s finding that Nell knew about the basis for the denial of his trial court suppression motion. The state court record, however, demonstrates that the prosecutor opposed that motion on standing grounds, pointing to the fact that it was Nell’s girlfriend’s apartment that was searched. The record also shows that on direct appeal to the Appellate Division, Nell’s argument shifted: appellate counsel identified the apartment as Nell’s own residence in his appellate brief. The state’s brief on appeal, on the other hand, again focused on Nell’s failure to assert either a proprietary or possessory interest in his girlfriend’s apartment. The shift in Nell’s presentation of the facts underlying his fourth amendment claim, and the prosecutor’s insistence that Nell did not reside in the searched premises, show that even during his state appeal, Nell had to be aware that trial counsel’s purported failure to assert Nell’s residency in the apartment had led to the denial of the suppression motion.
Unlike the majority, I see no possible basis for crediting Nell’s assertion that he became aware of the legal significance of trial counsel’s conduct only upon reading Judge Sifton’s opinion denying his first habeas petition. I fail to see how Judge Sifton’s indication that the suppression motion was insufficient as a matter of law could suddenly highlight the alleged inadequacy of trial counsel’s performance, when the supposedly inaccurate version of the facts presented by trial counsel had been the focal point of the proceedings in the state courts. Thus, although I agree with the majority that the nuances surrounding standing to raise fourth amendment claims are difficult for laymen to understand, I cannot agree that, on this record, Nell’s delay in arguing the constitutional inadequacy of trial counsel’s performance is excusable. Eather, I am convinced that the course of litigation in state court more than adequately supports the district court’s conclusion that Nell knew or reasonably should have known, at the time he filed his first petition, that the question of his residency in the searched apartment was a crucial factor in the state courts’ rejection of his fourth amendment claim. His failure to raise his ineffective assistance of counsel claim at that time, therefore, is inexcusable.
The majority’s treatment of the merits of Nell’s ineffective assistance claim, in my view, goes beyond the Supreme Court’s admonition that defense counsel must “make reasonable investigation” into potentially relevant facts. Strickland v. Washington, 466 U.S. 668, 691, 104 S.Ct. 2052, 2066, 80 L.Ed.2d 674 (1984). The majority, in my view, ignores reality and stands the attorney-client relationship on its head when it holds that counsel was obligated to inquire about whether the apartment identified as Nell’s girlfriend’s could instead be represented as Nell’s own residence. The state court record demonstrates that counsel did consult with his client prior to filing the motion to suppress. In fact, trial counsel affirmed, “[b]ased on conversations [he had] with the defendant,” that the arresting officers unlawfully “en*108tered the apartment of [Nell’s] girlfriend.” The attorney’s affirmation indicates that Nell himself identified the apartment as his girlfriend’s home. Counsel, acting reasonably and professionally, would and should accept his client’s word as to where he resided at the time of the arrest.
The majority’s conclusion that trial counsel’s alleged conduct was unreasonable in effect imposes on defense attorneys the obligation to explore the possibility of exaggerating their clients’ interest in searched premises. The Strickland Court’s reaffirmation of counsel’s duty to make reasonable inquiries, see 466 U.S. at 691, 104 S.Ct. at 2066, does not mandate that counsel initiate such a discussion. Judge Sifton’s treatment of this issue— placing on Nell the burden to show that he somehow suggested to trial counsel the possibility of claiming a resident’s interest in his girlfriend’s apartment — more accurately reflects both the reality of attorney-client relationships and the role that defense counsel should fulfill as advocates in criminal proceedings. Applying the guidelines set out in Strickland v. Washington, supra, I would agree with the district court’s determination that at the time of trial, counsel had no reason to represent the apartment as Nell’s own residence.
For these reasons, I concur in the majority’s discussion of the inadequacy of counsel’s Anders brief, but I would affirm the district court’s denial of Nell’s second habeas petition. More specifically, I agree with the lower court both that this second petition is an abuse of the writ and that Nell has not alleged a sufficient factual basis to support his ineffective assistance of counsel claim.